Fourth Court of Appeals
                                             San Antonio, Texas
                                                   February 4, 2014

                                                No. 04-14-00061-CV

                                     IN THE INTEREST OF D.S.O., Child,

                         From the 288th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012-PA-01423
                            Honorable Charles E. Montemayor, Judge Presiding


                                                    ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. The portion of the reporter’s record for this
appeal to be prepared by Mr. David Zarate was due to be filed on January 27, 2014. 1 Mr. Zarate
has not responded to informal efforts by the clerk’s office seeking an update on the status of the
filing of the record. It is therefore ORDERED that Mr. Zarate file his portion of the reporter’s
record in this court no later than ten days from the date of this order. FURTHER REQUESTS
FOR EXTENSIONS OF TIME TO FILE THE RECORD WILL BE DISFAVORED.



                                                                  _________________________________
                                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                                  ___________________________________
                                                                  Keith E. Hottle
                                                                  Clerk of Court




1
    Delcine Benavides has filed the other portion of the reporter’s record.